Name: Council Regulation (EEC) No 1347/90 of 14 May 1990 amending Regulation (EEC) No 729/89 laying down general rules for the special arrangements applicable to small producers as part of the co-responsibility arrangements in the cereals sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy
 Date Published: nan

 No L 134 / 12 28 . 5 . 90Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1347/90 of 14 May 1990 amending Regulation (EEC) No 729/89 laying down general rules for the special arrangements applicable to small producers as part of the co-responsibility arrangements in the cereals sector THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 / 75 of 29October 1975 on the common organization of the market in cereals ( x ), as last amended by Regulation (EEC) No 1340/90 ( 2 ), and in particular Article 4 thereof, Having regard to the proposal from the Commission , the Member States to the current special arrangements applicable to small cereal producers ; whereas the Member States which apply the new arrangements should not be eligible for their share in the overall amount of ECU 220 million , HAS ADOPTED THIS REGULATION: Article 1 Article 2(3 ) and (4 ) of Regulation (EEC) No 729 / 89 shall be replaced by the following : '3 . The overall amount as well as the amounts allocated to the Member States shall be weighted by . a coefficient to take account of the level of the additional co-responsibility levy actually applied during a marketing year . That coefficient shall be equal to the relation between, on one hand , the sum of the basic co ­ responsibility levy and the additional co-responsibility levy actually applied and , on the other hand , the sum of the basic co-responsibility levy and 3 % of the intervention price for common wheat . 4 . The overall amount shall be apportioned between all the Member States in accordance with the proce ­ dure laid down in Article 26 of Regulation (EEC) No 2727 / 75 , taking into account sales made by producers marketing no more than 25 tonnes . Only those Member States which have informed the Commission of their intention to continue applying the arrangements provided for under this Regulation may benefit therefrom.'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Regulation (EEC) No 2727 / 75 provides for the introduction of a basic co-responsibility levy and of an additional co-responsibility levy and for the exemption of small producers from those levies under conditions to be determined ; Whereas in order to keep the aid system within acceptable financial limits , provision has been made in Regulation (EEC) No 729 / 89 ( 3 ) for an overall amount of ECU 220 million , determined , on the one hand , on the basis of the total sum of the co-responsibility levies payable by producers marketing no more than 25 tonnes and , on the other hand, on the basis of a basic co-responsibility levy and an additional co-responsibility levy , each of which is equal to 3 % of the intervention price for common wheat ; Whereas the additional co-responsibility levy is fixed , as from the 1990 / 91 marketing year, on the basis of a flat rate of 1 ,5 % , adjusted , where appropriate , to take account of the degree by which the maximum guaranteed amount was exceeded in the preceding marketing year ; whereas fixing that levy may result in a different estimated total amount ; whereas account should be taken thereof; Whereas the introduction of the system of aid to small producers of arable holdings represents an alternative for This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY (&gt;) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No L 80 , 23 . 3 . 1989 , p. 5 .